FILE COPY




                                     COURT OF APPEALS
                                          THIRD DISTRICT OF TEXAS
                                          P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                                 www.txcourts.gov/3rdcoa.aspx
                                                        (512) 463-1733



JEFF L. ROSE, CHIEF JUSTICE                                                    JEFFREY D. KYLE, CLERK
DAVID PURYEAR, JUSTICE
BOB PEMBERTON, JUSTICE
MELISSA GOODWIN, JUSTICE
SCOTT K. FIELD, JUSTICE
CINDY OLSON BOURLAND, JUSTICE
                                         May 19, 2015

Mr. Tony R. Bertolino                                  Ms. Eleanor Ruffner
Bertolino, L.L.P.                                      The Law Office of Eleanor Ruffner, P.C.
823 Congress Avenue, Suite 704                         1403 West 6th Street
Austin, TX 78701                                       Austin, TX 78703
* DELIVERED VIA E-MAIL *                               * DELIVERED VIA E-MAIL *


RE:      Court of Appeals Number:   03-14-00671-CV
         Trial Court Case Number:   D-1-GN-14-002146
Style:    Stephen M. Daniels
          v. Tony R. Bertolino


Dear Counsel:

      Oral argument having been denied by this Court, this cause is set for submission on briefs,
on Tuesday, June 09, 2015, before Chief Justice Rose, Justices Goodwin and Field.



                                                    Very truly yours,
                                                    Jeffrey D. Kyle
                                                    Jeffrey D. Kyle, Clerk